Title: To George Washington from Gouverneur Morris, 3 May 1790
From: Morris, Gouverneur
To: Washington, George

 

Dear Sir
London 3 May 1790

The forgoing is Copy of what I wrote to you the twelfth of last month. I have since received yours of the first of March. The additional Pieces for your Surtout I cannot get untill I return to Paris⟨.⟩ I beleive no additional ornaments will be wanting and I incline to think that the Surtout as it now is will be large enough However you will have judged better upon seeing it and I shall probably hear from you on the Subject before long. I have bespoke the Lamps you desired and at about the limited Prices. They are as handsome as those Prices would admit of but in a different Style from those at Mr Morris’s which cost a great Deal more. These will however be I beleive as useful tho not quite so ornamental. You are perfectly right in not offering an apology for putting it in my Power to render you this trivial Service. If you had not done it an apology might perhaps have been necessary.
you take it for granted that I am regularly informed of the Proceedings of Congress &ca but in this you are mistaken for I have had very little Information on the Subject. Even the News Papers have not reached me. I trust however that I shall get a large Budget one of these Days. All which I do learn is good and that is a great Comfort. In this Country People begin to beleive that it is possible for America to subsist under an independent Government: but that opinion is not yet general much less universal.
